Case 3:20-cv-00581-M-BK Document 67 Filed 04/12/21                  Page 1 of 2 PageID 2182



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ERIC DRAKE,                                     §
                      PLAINTIFF,                §
                                                §
V.                                              §    CASE NO. 3:20-CV-581-M-BK
                                                §
WALMART INC., ET AL.,                           §
                DEFENDANTS.                     §

ORDER REGARDING MOTION TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Before the Court is Plaintiff’s March 10, 2021 motion for leave to proceed in forma
pauperis on appeal.

       Considering the record in this case, the Court hereby finds and orders:

☐      The motion for leave to proceed in forma pauperis on appeal is GRANTED.         28 U.S.C.
       § 1915.

☒      The motion for leave to proceed in forma pauperis on appeal [Doc. 19] is DENIED for
       the following reasons:
       ☐       The plaintiff is not a pauper.
       ☐       The plaintiff has not complied with the requirements of 28 U.S.C. ' 1915(a)(1) or
               (a)(2).
       ☒       Pursuant to 28 U.S.C. § 1915(a)(3) and FED. R. APP. P. 24(a)(3), the court certifies
               that the appeal is not taken in good faith. In support of this finding, the court
               adopts and incorporates by reference this Court’s order filed on March 8, 2021
               accepting the findings, conclusions, and recommendation of the United States
               Magistrate Judge. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997).
               Based on the above order, the Court finds that the appeal presents no legal points
               of arguable merit and is therefore frivolous. Howard v. King, 707 F.2d 215, 220
               (5th Cir. 1983).

Although this appeal is certified as not taken in good faith under 28 U.S.C. § 1915(a)(3) and
FED. R. APP. P. 24(a)(3), the plaintiff may challenge this finding by filing a separate motion
to proceed in forma pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for
the Fifth Circuit, within 30 days of this Order.


       SO ORDERED.
Case 3:20-cv-00581-M-BK Document 67 Filed 04/12/21   Page 2 of 2 PageID 2183




April 12, 2021.
